Case 5:17-cv-02514-JGB-SHK Document 264-3 Filed 04/17/20 Page 1 of 6 Page ID
                                 #:5847




                       EXHIBIT C
  Case 5:17-cv-02514-JGB-SHK Document 264-3 Filed 04/17/20 Page 2 of 6 Page ID
                                   #:5848


Cleaning and Disinfection for Community Facilities
  cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html

                                                                                     February 11,
                                                                                     2020


Revisions made on 4/1/2020:

     Added guidance on the timing of disinfection after a suspected/confirmed COVID-19
     case

Revisions made on 3/26/2020:

     Updated guidance for cleaning and disinfection of soft (porous) surfaces
     Updated links to EPA-registered disinfectant list
     Added guidance for disinfection of electronics
     Updated core disinfection/cleaning guidance

There is much to learn about the novel coronavirus (SARS-CoV-2) that causes coronavirus
disease 2019 (COVID-19). Based on what is currently known about the virus and about
similar coronaviruses that cause SARS and MERS, spread from person-to-person happens
most frequently among close contacts (within about 6 feet). This type of transmission occurs
via respiratory droplets, but disease transmission via infectious aerosols is currently
uncertain. Transmission of SARS-CoV-2 to persons from surfaces contaminated with the
virus has not been documented. Transmission of coronavirus in general occurs much more
commonly through respiratory droplets than through fomites. Current evidence suggests
that SARS-CoV-2 may remain viable for hours to days on surfaces made from a variety of
materials. Cleaning of visibly dirty surfaces followed by disinfection is a best practice
measure for prevention of COVID-19 and other viral respiratory illnesses in community
settings.

It is unknown how long the air inside a room occupied by someone with confirmed COVID-
19 remains potentially infectious. Facilities will need to consider factors such as the size of
the room and the ventilation system design (including flowrate [air changes per hour] and
location of supply and exhaust vents) when deciding how long to close off rooms or areas
used by ill persons before beginning disinfection. Taking measures to improve ventilation in
an area or room where someone was ill or suspected to be ill with COVID-19 will help
shorten the time it takes respiratory droplets to be removed from the air.

This guidance provides recommendations on the cleaning and disinfection of rooms or
areas occupied by those with suspected or with confirmed COVID-19. It is aimed at limiting
the survival of SARS-CoV-2 in key environments. These recommendations will be updated if
additional information becomes available.
                                                                                                    1/5
  Case 5:17-cv-02514-JGB-SHK Document 264-3 Filed 04/17/20 Page 3 of 6 Page ID
                                   #:5849
These guidelines are focused on community, non-healthcare facilities such as schools,
institutions of higher education, offices, daycare centers, businesses, and community
centers that do, and do not, house persons overnight. These guidelines are not meant for
cleaning staff in healthcare facilities or repatriation sites, households, or for others for
whom specific guidance already exists.

     Community facilities such as schools, daycare centers, and businesses comprise most
     non-healthcare settings that are visited by the general public outside of a household.
     Cleaning refers to the removal of dirt and impurities, including germs, from surfaces.
     Cleaning alone does not kill germs. But by removing the germs, it decreases their
     number and therefore any risk of spreading infection.
     Disinfecting works by using chemicals, for example EPA-registered disinfectants, to kill
     germs on surfaces. This process does not necessarily clean dirty surfaces or remove
     germs. But killing germs remaining on a surface after cleaning further reduces any risk
     of spreading infection.

Timing and location of cleaning and disinfection of surfaces

     At a school, daycare center, office, or other facility that does not house people
     overnight:


            Close off areas visited by the ill persons. Open outside doors and windows and
           use ventilating fans to increase air circulation in the area. Wait 24 hours or as
           long as practical before beginning cleaning and disinfection.
           Cleaning staff should clean and disinfect all areas such as offices,
           bathrooms, common areas, shared electronic equipment (like tablets,
           touch screens, keyboards, remote controls, and ATM machines) used by
           the ill persons, focusing especially on frequently touched surfaces.




                                                                                                2/5
 Case 5:17-cv-02514-JGB-SHK Document 264-3 Filed 04/17/20 Page 4 of 6 Page ID
                                  #:5850
     At a facility that does house people overnight:
             Follow Interim Guidance for US Institutions of Higher Education on working with
             state and local health officials to isolate ill persons and provide temporary
             housing as needed.
             Close off areas visited by the ill persons. Open outside doors and windows and
             use ventilating fans to increase air circulation in the area. Wait 24 hours or as
             long as practical before beginning cleaning and disinfection.
             In areas where ill persons are being housed in isolation, follow Interim Guidance
             for Environmental Cleaning and Disinfection for U.S. Households with Suspected
             or Confirmed Coronavirus Disease 2019. This includes focusing on cleaning
             and disinfecting common areas where staff/others providing services may
             come into contact with ill persons but reducing cleaning and disinfection of
             bedrooms/bathrooms used by ill persons to as-needed.
             In areas where ill persons have visited or used, continue routine cleaning and
             disinfection as in this guidance.
     If it has been more than 7 days since the person with suspected/confirmed COVID-19
     visited or used the facility, additional cleaning and disinfection is not necessary.

Hard (Non-porous) Surfaces

     If surfaces are dirty, they should be cleaned using a detergent or soap and water prior
     to disinfection.
     For disinfection, most common EPA-registered household disinfectants should be
     effective.
            A list of products that are EPA-approved for use against the virus that causes
            COVID-19 is available here. Follow the manufacturer’s instructions for all
            cleaning and disinfection products for concentration, application method and
            contact time, etc.
            Additionally, diluted household bleach solutions (at least 1000ppm sodium
            hypochlorite) can be used if appropriate for the surface. Follow manufacturer’s
            instructions for application, ensuring a contact time of at least 1 minute, and
            allowing proper ventilation during and after application. Check to ensure the
            product is not past its expiration date. Never mix household bleach with
            ammonia or any other cleanser. Unexpired household bleach will be effective
            against coronaviruses when properly diluted.
                   Prepare a bleach solution by mixing:
                         5 tablespoons (1/3 cup) bleach per gallon of water or
                         4 teaspoons bleach per quart of water

Soft (Porous) Surfaces



                                                                                                 3/5
 Case 5:17-cv-02514-JGB-SHK Document 264-3 Filed 04/17/20 Page 5 of 6 Page ID
                                  #:5851
     For soft (porous) surfaces such as carpeted floor, rugs, and drapes, remove visible
     contamination if present and clean with appropriate cleaners indicated for use on
     these surfaces. After cleaning:
           If the items can be laundered, launder items in accordance with the
           manufacturer’s instructions using the warmest appropriate water setting for the
           items and then dry items completely.
                  Otherwise, use products that are EPA-approved for use against the virus
                  that causes COVID-19 and that are suitable for porous surfaces

Electronics

     For electronics such as tablets, touch screens, keyboards, remote controls, and ATM
     machines, remove visible contamination if present.
           Follow the manufacturer’s instructions for all cleaning and disinfection products.
           Consider use of wipeable covers for electronics.
           If no manufacturer guidance is available, consider the use of alcohol-based
           wipes or sprays containing at least 70% alcohol to disinfect touch screens. Dry
           surfaces thoroughly to avoid pooling of liquids.

Linens, Clothing, and Other Items That Go in the Laundry

     In order to minimize the possibility of dispersing virus through the air, do not shake
     dirty laundry.
     Wash items as appropriate in accordance with the manufacturer’s instructions. If
     possible, launder items using the warmest appropriate water setting for the items and
     dry items completely. Dirty laundry that has been in contact with an ill person can be
     washed with other people’s items.
     Clean and disinfect hampers or other carts for transporting laundry according to
     guidance above for hard or soft surfaces.

     The risk of exposure to cleaning staff is inherently low. Cleaning staff should
     wear disposable gloves and gowns for all tasks in the cleaning process, including
     handling trash.
          Gloves and gowns should be compatible with the disinfectant products being
          used.
          Additional PPE might be required based on the cleaning/disinfectant products
          being used and whether there is a risk of splash.
          Gloves and gowns should be removed carefully to avoid contamination of the
          wearer and the surrounding area. Be sure to clean hands after removing
          gloves.
          If gowns are not available, coveralls, aprons or work uniforms can be worn
          during cleaning and disinfecting. Reusable (washable) clothing should be
          laundered afterwards. Clean hands after handling dirty laundry.
                                                                                                4/5
Case 5:17-cv-02514-JGB-SHK Document 264-3 Filed 04/17/20 Page 6 of 6 Page ID
                                 #:5852
   Gloves should be removed after cleaning a room or area occupied by ill persons. Clean
   hands immediately after gloves are removed.
   Cleaning staff should immediately report breaches in PPE such as a tear in gloves or
   any other potential exposures to their supervisor.
   Cleaning staff and others should clean hands often, including immediately after
   removing gloves and after contact with an ill person, by washing hands with soap and
   water for 20 seconds. If soap and water are not available and hands are not visibly
   dirty, an alcohol-based hand sanitizer that contains at least 60% alcohol may be used.
   However, if hands are visibly dirty, always wash hands with soap and water.
   Follow normal preventive actions while at work and home, including cleaning hands
   and avoiding touching eyes, nose, or mouth with unwashed hands.
          Additional key times to clean hands include:
                After blowing one’s nose, coughing, or sneezing.
                After using the restroom.
                Before eating or preparing food.
                After contact with animals or pets.
                Before and after providing routine care for another person who needs
                assistance such as a child.

   Employers should work with their local and state health departments to ensure
   appropriate local protocols and guidelines, such as updated/additional guidance for
   cleaning and disinfection, are followed, including for identification of new potential
   cases of COVID-19.
   Employers should educate staff and workers performing cleaning, laundry, and trash
   pick-up activities to recognize the symptoms of COVID-19 and provide instructions on
   what to do if they develop symptoms within 14 days after their last possible exposure
   to the virus. At a minimum, any staff should immediately notify their supervisor and
   the local health department if they develop symptoms of COVID-19. The health
   department will provide guidance on what actions need to be taken.
   Employers should develop policies for worker protection and provide training to all
   cleaning staff on site prior to providing cleaning tasks. Training should include when to
   use PPE, what PPE is necessary, how to properly don (put on), use, and doff (take off)
   PPE, and how to properly dispose of PPE.
   Employers must ensure workers are trained on the hazards of the cleaning chemicals
   used in the workplace in accordance with OSHA’s Hazard Communication standard (29
   CFR 1910.1200).
   Employers must comply with OSHA’s standards on Bloodborne Pathogens (29 CFR
   1910.1030), including proper disposal of regulated waste, and PPE (29 CFR 1910.132).




                                                                                               5/5
